DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Claims 1-36 are all the claims.
2.	The preliminary amendment to the specification of 5/8/19 has been entered.

Election/Restrictions 
3.	Applicant's election with “implied” traverse of species of sequence for SEQ ID NOS: 31 and 34 in the reply filed on 2/25/2021 is acknowledged.  The traversal is on the ground(s) that although claims 32 and 34 are directed to SEQ ID NOS: 64 and 65, they still read on the elected species because SEQ ID NOS: 64 and 65 differ from SEQ ID NOS: 31 and 34 only in that SEQ ID NOS: 64 and 65 lack an initial Q residue present in SEQ ID NOS: 31 and 34. Thus, a sequence comprising SEQ ID NO: 64 or 65 reads on SEQ ID NO: 31 or 34 respectively.
This is not found persuasive because Applicants remarks are contradictory and inconsistent to their own statement that in view of the election of species for SEQ ID NOS: 31 and 34, “All claims except 31 and 32 read on the elected species.” The species in Claims 31-34 all read on the same species therefore the rejoinder of some claims and the withdrawal of others reciting the same species is inconsistent.
The requirement is still deemed proper and is therefore made FINAL.
4.	Claims 31-34 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or 2/25/2021.
5.	Claims 1-30 and 35-36 are the claims under examination.

Information Disclosure Statement
6.	The IDS’ of 12/10/19 and 6/10/2020 have been considered and entered. The initialed and dated 1449 forms are attached.

Specification
7.	The disclosure is objected to because of the following informalities: 
The use of the term, Alexa Fluor, Naps column, MabSelect SuRe, etc., which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Appropriate correction is required.

Claim Objections
8.	Claims 2, 4-6, 10, 24 and 36 are objected to because of the following informalities:  
a) Claims 4-6 fail to include punctuation following the recitation “claim 1”, “claim 4”, and “claim 1”, respectively. Consistent with the rest of the claim set, there should follow the insertion of a comma as follows: “claim 1,”, “claim 4,”, and “claim 1,”, respectively.  
b) Claim 24 recites “wherein the linkers are 1-20, 2-15, 312, 4-10, 5, 6, 7, 8, 9 or 10 amino acids in length.” It is not clear why the linker lengths are out of numerical order, e.g., a length of “312” amino acids occurs in between lengths from “2-15” and “4-10.” It would make sense to have the numbers and ranges in numerical order.
c) Claims 2 and 10 depend from Claim 1 which recites “a target”. Each of claims 2 and 10 recite “a target”. In depending from Claim 1, Claims 2 and 10 should seemingly recite “the target.”
d) Claim 36 recites “on an immune cell” and in depending from Claim 35 should recite “on the immune cell.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


9.	Claims 1-30 and 35-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	a) Claims 1-30 and 35-36 are indefinite, vague and ambiguous for the phrase “…linkers comprising a protease cleavage site to coiled-coil forming peptides…” in generic Claim 1 because the invention is not directed to cleaving the coiled-coil forming peptides by having an embedded protease cleavage site within the coiled-coil region as the phrase implies. Instead, the figures in the specification depict several examples of linkers comprising in N- to C-terminal orientation, a coiled-coil peptide and a protease cleavage site. Even while Claims 27-30 demonstrate sequences in the N- to C-terminal arrangement being the coiled-coil peptide and the protease cleavage site, they recite “the linker comprising a protease cleavage site and the coiled-coil forming peptide linked to the light chain and a peptide.”
b) The term "reducing" in claim 1 is a relative term which renders the claim and the dependent claims thereof indefinite.  The term "reducing" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The reduction in binding affinity is relative to some control which is not disclosed in the claims. Multiple different methods exist to measure affinity, e.g., KD (BiaCore, Scatchard Plot analysis, competitive ELISA) that lead to different parametric results for the same antibody. A given polypeptide may thus fall within or without the claimed scope depending on which assay is used, rendering the scope of the claims ambiguous.
c) Claim 6 is ambiguous for the phrase “arc the same.” Arcing is not a well-known or art-recognized feature or property of soluble antibody structures and the specification does not mention “arcing” for an antibody.
d) Claims 1 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the structural relationship of the bivalent antibody, the linkers and the two heavy and two light chain pairs with respect to the attachment to the first and second heterologous peptides. It is not clear if the heterologous peptides are related to the coiled coil peptides already present in the linker.
e) Claims 14 and 26 are indefinite for the recitation “MMP#1 and MMP#2” and “MMP2”, respectively. The terms have no clear, universally accepted meaning in the art and appear to be laboratory names.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

10.	Claims 11-12 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 11-12 depend from Claim 1 which is interpreted as comprising a full length antibody having two light and two heavy chains much less which are required to bind a target but with reduced affinity because of the presence of the coiled-coil. Accordingly, the antibody of Claim 1 is interpreted as having inherent to its structure, a light chain variable region and light chain constant region and the heavy chains include a heavy chain variable region and heavy chain constant region (Claim 11) and the heavy chain constant region includes CH1, hinge, CH2 and CH3 regions (Claim 12).
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Written Description
11.	Claims 1-26 and 35-36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	The claims have already been discussed but to elaborate, the generic linker is drawn to any protease cleavage site and any coiled-coil peptide, each of which are known and yet-to-be discovered much less which are imbued by way of the attachment of the linker to the bivalent antibody with the following properties while in an intact (non-proteolyzed) state:
	a) reducing the binding affinity of the light-heavy chain pair to any target known and yet-to-be discovered;
	b) the binding is reduced at least 100-fold (which is infinite);
	c) the binding is reduced 200-5000 fold;
d) the binding is reduced 200-1500 fold;
e) the cytotoxicity of the conjugate is reduced at least 100-fold (which is infinite); and
f) the cytotoxicity of the conjugate is reduced 200-5000 fold.
	The claimed linker exceeds the breadth and scope of the disclosure on the basis of a structure/function correlation for what have Applicants have shown to be operative in the specification. It is the examiner’s position that the specification does not support the myriad linkers having the range of reducing binding affinity for any antibody complex to any target.
a) Actual reduction to practice: The working example in the specification is described in Example 1:

    PNG
    media_image1.png
    806
    835
    media_image1.png
    Greyscale

As apparent from these data in Table 2, there is an apparent distinction between coiled-coil affinity and blocking ability for the parallel homodimeric blocking domains. A3B3 (micromolar affinity coil) decreased the binding of the antibody by 83 fold whereas the higher affinity femtomolar and covalent coils (A4B4 and CVel) decreased binding by over 300 fold. The antiparallel coil (antipO) did not block with a 38-fold decrease in binding. The helix-turn-helix blocking domain (dHLX) displayed over 300 fold decrease in binding and the hinge-blocker had a 269-fold decrease. In the hBul2 example, the A3B3 and antipO coils blocked less as compared to the other coils and hinge.
As apparent from these data in Table 3 for the masked-cAg-1 antibodies, the hinge, A3B3, and antipO-blocked cAg-1 antibodies blocked binding by 20 to 50-fold. The dHLX-blocked cAg-1 was capable of decreasing binding by 233-fold. A4B4 and CVel, the two highest affinity coiled coils displayed the highest fold change of approximately 1000-fold decrease in binding. From this data, the parallel coils with high-affinity displayed the best blocking ability.
Regarding the unsuccessful data, see [0116] “In the experiments testing 1C1 against EphA2 and HuMab-CD74-011 against CD74, the antibodies were shown to be difficult to block. The CVel masking domain decreased binding by 43-fold for 1C1 and 26-fold for HuMab-CD774-01. The dHLX masking domain decreased binding of 1C1 to EphA2 by 16-fold and the hinge blocker decreased binding of HuMab-CD74-011 to CD74 by 14-fold. The remaining masking domains tested were unable to change the binding of the antibody (0.6 to 6-fold change). To improve on the blocking panel, a second generation of coiled-coils masking domains were designed.”

See also [0117] The second generation of blocking domains were all parallel coiled coils with nanomolar affinity or higher between the two peptides. Additionally, to test the contribution of the N-terminal disulfide on blocking ability, each coiled coil was designed with an N-terminal cysteine. Four new coiled-coil pairs (with and without N-terminal cysteine) and Vel (the cysteine-less version of CVel) were appended to an antibody directed against antigen 1 and tested for blocking. All five coiled-coil pairs (with and without N-terminal cysteine) were capable of decreasing binding of the antibody by >200-fold. These binding experiments indicated that coiled-coil-based masking domains are generally successful given the coils are parallel with nanomolar affinity or higher.
Thus and from these data, it is abundantly clear that not just any coiled-coil peptide works for its intended use (i.e., reducing binding affinity for a light-heavy chain pair to any target, and that a second generation of coiled-coil peptides was necessitated by the failure of some peptides in the hands of the inventors.
b) Disclosure of drawings or structural chemical formulas: the specification and drawings do not show that applicant was in possession of the breadth and scope for the genus of all possible linkers as so described in generic Claim 1 to place Applicants in full possession of the claims.
c) Sufficient relevant identifying characteristics: the specification does not identify 1) a complete structure, ii) partial structure, iii) physical and/or chemical properties, or iv) functional characteristics coupled with correlation between structure and function for the genus of all possible linkers as so described in generic Claim 1 to place Applicants in full possession of the claims.
d) Method of making the claimed invention: the specification teaches making masked antibodies and in demonstrating the successes and failures of the coiled-coil peptide species.
e) Level of skill and knowledge in the art: the cloning of antibody DNA, construction of a masked antibody, protein sequencing, protein expression and bioassays for identifying functional regions within proteins and binding affinity measurements was well established at the time of the invention.
f) Predictability in the Art: Applicants have failed to show the existence of the genus of coiled-coil peptide-containing linkers that would provide the claimed functional properties required of the antibody for the breadth and scope of the instant claims. In fact, Applicants specification on the record specifically teaches away from using some species of coiled-coil peptides and requiring a second generation of improvements made thereto. The Court has held that the disclosure of screening assays and general classes of compounds was not adequate to describe compounds having the desired activity: without disclosure of which peptides, polynucleotides, or small organic molecules have the desired characteristic, the claims failed to meet the description requirement of § 112.  See University of Rochester v. G.D. Searle & Co., lnc., 69 USPQ2d 1886,1895 (Fed. Cir. 2004).  
The problem here is that the instant specification fails to provide a disclosure of which antibody retain the appropriate antibody specificity for any antigen and which coiled-coil linkers reduce and block the binding of that antibody to that any given antigen at any fold decrease or reduction much less where the fold decrease is infinite.  A skilled artisan cannot, as one can do with a fully described genus, visualize or recognize the identity of the members of the genus that exhibit these functional properties. One of skill in the art would conclude that the specification fails to disclose a representative number of species to describe the claimed genera of linkers.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
12.	Claims 1-12, 21-22, 24 and 35-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Christensen et al. (USPN 9994646) in view of Wang et al (USAN 20160009817).
	The claimed invention is prima facie obvious over Christensen in view of Wang.
	
Christensen teaches a bivalent antibody (the antibody specifically binds HER2 and EGFR (bivalent antibody); paragraphs [0061], [0073]) comprising two light and heavy chain pairs (comprising two light and heavy chain pairs; paragraphs [0061], [0073]), wherein the N-termini of the heavy chains of at least one of the pairs are linked via linkers (wherein the N-terminus of the heavy chain is linked with the light chain via a tether (linker); paragraphs [0073], [0145]) comprising a protease cleavage site to coiled-coil forming peptides that associate to form a coiled coil (comprising a protease cleavage site to coiled-coil forming peptides that associate to form a coiled coil; figure 7A. 
Christensen does not disclose wherein the N-termini of the light and heavy chains of at least one of the pairs are linked and reducing binding affinity of the light-heavy chain pair to the target. 
Wang discloses a bivalent antibody (bivalent antibody; paragraphs [0014], [0016]) comprising two light and heavy chain pairs (comprising two light and heavy chain pairs; paragraph [0016]), wherein the N-termini of the light and heavy chains of at least one of the pairs are linked via linkers comprising a protease cleavage site to a masking domain (a masking domain linked to the amino terminus of the first light and first heavy chain variable region and a protease cleavable linker interposed between the first light and first heavy chain variable region and the masking domain; paragraphs [0014], [0016]) reducing binding affinity of the light-heavy chain pair to a target (the masking domain significantly reduces binding of the antibody light-heavy chain pair to a target; paragraphs [0040], [0047]). See Claims 1-2, 7-9, 10-12, 21-22.
Neither Christensen nor Wang disclose that the peptides associate by a disulfide bridge. See Claim 3.
Christensen teaches bivalent antibodies conjugated to a cytotoxic drug by way of a cysteinyl residues [0218; 0304-0306]. See Claims 4-5.
Christensen teaches bispecific antibodies comprising the tether that bind different the same target or targets [0047], where in binding two different targets, the two light and heavy chains are different. See Claims 7-9.
Christensen teaches antibodies binding to one or more antigens comprising CD19, CD30, CD70 or CD74 [50, 301, 303-305]. See Claim 15.
Christensen teaches binding to targets on an immune cell and a cancer surface antigen and where the immune cell antigen is CD3 [50, e.g., “CD20 and CD3”]. See Claims 35-36.
Christensen teaches linker lengths of 2 to 100 amino acids in length, such as between 2 and 50 amino acids in length, for example, 3, 5, 10, 15, 20, 25, 30, 35, 40, 45, or 50 amino acids in length (82, 83, 139). See Claim 24.
It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to have modified the antibody, as previously disclosed by Christensen, for including wherein the N-termini of the light and heavy chains of at least one of the pairs are linked and reducing binding affinity of the light-heavy chain pair to the target, as previously disclosed by Wang, for the benefit of providing a safe and long-acting bivalent antibody by reducing any off target effects of the antibody through masking the antigen binding fragment of the antibody until the masking element is removed by a protease generated at its target site (Wang , paragraphs [0039]-[0040]).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

13.	Claims 1-30 and 35-36 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 55 and 70 reading from Claim 1 of copending Application No. 16/203,809 (reference application US 20190185561). Although the claims at issue are not identical, they are not patentably distinct from each because the reference claims are drawn to humanized antibodies, including masked antibodies that specifically bind to CD47, where the masked anti-CD47 antibodies modulate activity of (e.g., inhibit proliferation of) a CD47-expressing cell. The specification under the decision of Toro teaches a mask as comprising, e g.,

    PNG
    media_image2.png
    233
    1170
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    129
    1177
    media_image3.png
    Greyscale

	Where the protease domain is an MMP [0375], the resultant effect is that the masking domain reduces binding affinity of the antibody or antigen-binding fragment to human CD47 protein compared to the antibody or antigen-binding fragment thereof without the masking domain [0051] and the linker comprises a sequence of SEQ ID NO: 94 or 95 [0115] having an exact identity match to the sequences of SEQ ID NOS: 34 and 31, respectively.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
14.	No claims are allowed.
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN A. BRISTOL whose telephone number is (571)272-6883.  The examiner can normally be reached on Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu Julie can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LYNN A BRISTOL/Primary Examiner, Art Unit 1643